Fourth Court of Appeals
                               San Antonio, Texas
                                    December 3, 2015

                                   No. 04-15-00122-CR

                                 Carlos Bernard SMITH,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR8656
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER
      The Appellant’s Pro Se Motion for Reconsideration is DENIED.



                                                 _________________________________
                                                 Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.


                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court